Case 18-03614   Doc 67   Filed 07/15/19 Entered 07/15/19 15:48:31   Desc Main
                           Document     Page 1 of 4
Case 18-03614   Doc 67   Filed 07/15/19 Entered 07/15/19 15:48:31   Desc Main
                           Document     Page 2 of 4
Case 18-03614   Doc 67   Filed 07/15/19 Entered 07/15/19 15:48:31   Desc Main
                           Document     Page 3 of 4
Case 18-03614   Doc 67   Filed 07/15/19 Entered 07/15/19 15:48:31   Desc Main
                           Document     Page 4 of 4
